CHIEF JUSTICE MILLER, concurring: I concur in the court’s judgment, and in its determination that a circuit judge is not authorized to impose special conditions on a court-appointed guardian’s power to consent to the adoption of a minor. I agree also with the majority’s reaffirmation of In re Estate of Spaits (1984), 104 Ill. 2d 431, People v. Valdez (1980), 79 Ill. 2d 74, and People v. Gilmore (1976), 63 Ill. 2d 23. A more recent decision, Ardt v. Illinois Department of Professional Regulation (1992), 154 Ill. 2d 138, 145, states that the jurisdiction of the circuit courts may be derived either from the constitution or from statutes. That declaration is overbroad. As the majority correctly observes, circuit court jurisdiction is conferred solely by the constitution, except in the limited area of administrative review. The majority rightly rejects Ardt’s suggestion to the contrary. In light of the majority’s explicit disavowal of that statement in Ardt, I do not construe the majority’s later reference to “the rules of limited jurisdiction” (156 Ill. 2d at 66) or the ensuing discussion of that notion as signifying a different understanding of circuit court jurisdiction. The sources and scope of that jurisdiction changed dramatically with the 1964 amendments to the judicial article of the former constitution, and the terminology employed in earlier decisions must be viewed in the constitutional context in which those cases were decided. Thus, Brown v. VanKeuren (1930), 340 Ill. 118, 122, and its discussion of special statutory jurisdiction and limited jurisdiction, cited in the majority opinion, is of no assistance here, for it was decided under the law in effect prior to the judicial article amendments of 1964. Under the current constitution, the legislature confers jurisdiction on the circuit courts only in the area of administrative review, as illustrated by cases such as Board of Education of Warren Township High School District 121 v. Warren Township High School Federation of Teachers, Local 504 (1989), 128 Ill. 2d 155, and Fredman Brothers Furniture Co. v. Department of Revenue (1985), 109 Ill. 2d 202, also cited by the majority. See Fins, Re-examination of “Jurisdiction” in Light of New Illinois Judicial Article, 53 Ill. B.J. 8 (1964). Because the circuit courts now are courts of general jurisdiction and, except in the review of administrative action, derive their jurisdiction from the constitution, not from the legislature, we should not attempt to breathe new life into terms that can have no application here. “[T]he bench and bar are by nature traditionalists and *** with them old notions die hard. No longer do we seek statutory justification for the exercise of jurisdiction; rather the inquiry must be whether there exists a justiciable controversy, and if so, are there any statutory conditions precedent to judicial intervention.” In re Estate of Mears (1982), 110 Ill. App. 3d 1133, 1138. That a circuit court’s jurisdiction over a certain matter is conferred by the constitution rather than by the legislature does not mean, however, that a court is free to act in ways inconsistent with controlling statutory law, as the appellants would have it. Clearly, the constitutional source of a circuit court’s jurisdiction does not carry with it a license to disregard the language of a statute. As the majority explains, the statutory provisions applicable here do not support the special conditions imposed below. I concur in that reasoning, and I join the court’s judgment. JUSTICE BILANDIC joins in this concurrence.